— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 13, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the prosecutor’s summation denied him the right to a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). The prosecutor’s comments to the effect that the arresting officers had no motive to lie constituted fair responses to the defendant’s assertions of police misconduct (see, People v Colonna, 135 AD2d 724). While it may have been improper for the prosecutor to express his opinion regarding the veracity of the defense witnesses (see, People v Whitehurst, 87 AD2d 896; *579People v Santiago, 78 AD2d 666), most of the defendant’s objections were sustained, and curative instructions were given where the trial court deemed appropriate. The defendant failed to request further curative instructions, and the drastic remedy of mistrial was not warranted in this case (see, People v Santiago, 52 NY2d 865; People v Velez, 184 AD2d 539). Rosenblatt, J. P., Eiber, O’Brien and Ritter, JJ., concur.